Citation Nr: 1231661	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a left clavicular fracture.

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1978 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2004 and July 2008 rating actions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a hearing before the Board in July 2012 hearing, but failed to appear for such hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as a claim of entitlement for an acquired psychiatric disorder, as claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence shows the Veteran has been diagnosed with depression and anxiety.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left shoulder disability is manifested by objective evidence of pain on range of motion of flexion and abduction (the Veteran has full range of motion); there is no evidence of limitation of motion at the shoulder level, malunion of the clavicle or scapula, nonunion of the clavicle or scapula, or impairment of the humerus.  



CONCLUSION OF LAW

The criteria for an initial disability evaluation greater than 10 percent for residuals of a left clavicular fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.  

The Veteran was notified that his claim was awarded with an effective date of June 23, 2006, the date of his claim, and a 10 percent disability rating was assigned.  He was provided notice of how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  Moreover, the Veteran was represented by a Veteran's Service Organization and its counsel for the adjudication of his claim.

The Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran an examination, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Initial Rating -Residuals of Left Clavical Fracture

In the July 2008 rating decision on appeal, the RO granted service connection and assigned a 10 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203 for the Veteran's residuals of a left clavicular fracture, noting the June 2008 VA examination report in which the examiner diagnosed left clavicular fracture with residual manifestations of chronic pain, as well as the Veteran's in-service left shoulder distal clavicular fracture due to a heavy metal tailgate from a truck that fell and struck his shoulder.  
The Veteran maintains that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected residuals of a left clavicular fracture disability.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under DC 5203, a 10 percent rating is warranted for impairment of the clavicle or scapula when there is malunion or nonunion without loose movement (major or minor extremity).  A 20 percent evaluation requires nonunion with loose movement or dislocation (major or minor extremity).  The disability may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203.  

A shoulder disability may be rated for limitation of motion of the arm under DC 5201.  Under that code, for the major or minor shoulder, a 20 percent rating is warranted for limitation of motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I. Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

On VA examination in June 2008, the Veteran reported constant and chronic left shoulder pain on a daily basis.  He stated that his left shoulder pain increased when he attempted to sleep on his left side and when the weather was cold.  He reported that he took Tylenol to treat his pain; however, denied flare-ups.  He stated that he had been unemployed since 2005.  He reported that he was able to complete his routine daily activities.  

On examination, there was a notable mild bony deformity to the left distal clavical; the area was tender to palpation.  Range of motion testing revealed forward flexion from 0 to 180 degrees; abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  The Veteran had pain on the extreme ranges of motion of flexion and abduction.  The Veteran did not have any pain on range of motion on internal or external rotation.  Upon three repetitions, there was no additional limitation of motion due to pain, fatigue, weakness, or incoordination; the Veteran demonstrated that same range of motion findings as discussed above.  Left shoulder strength was a 5/5.  X-rays of the Veteran's left clavical were negative for fracture and dislocation; there was mild narrowing of the AC joint; there was some flattening and subcortical sclerosis in the region of the greater tuberosity of the humeral head; the remaining osseous structures and joint spaces appeared to be within normal limits; and soft tissues were unremarkable.  Upon review of the claims file, the examiner diagnosed left clavicular fracture with residual manifestations of chronic pain.        

A June 2011 VA outpatient treatment record notes that the Veteran sought treatment for an unrelated health issue; however, reported a history of occasional left anterior shoulder pain since his in-service injury.  He stated that he took Tylenol to treat such pain.  

The Board finds that any functional loss present is adequately compensated by the 10 percent disability evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  The Veteran did not evidence a compensable level of limitation of shoulder motion under DC 5201 during this entire rating period on appeal.  Rather, the RO assigned a 10 percent rating to compensate him for his pain on motion.  The Veteran's subjective complaints of pain were not substantiated by the objective clinical findings of his left shoulder evaluation, at least insofar as to show that his pain effectively reduced his range of motion to the shoulder level, which is required for the next higher 20 percent rating under DC 5201.  Significantly, the June 2008 VA examination report demonstrates the Veteran had full range of the left shoulder. 

There is no evidence of record that the Veteran has nonunion of the clavicle or scapula with loose movement or dislocation that would warrant a higher 20 percent rating under DC 5203. 

There is no evidence of record that the Veteran has recurrent dislocation of the humerus, at the scapulohumeral joint.  Neither was there evidence of malunion of the humerus, let alone with moderate deformity.  Thus, there is no basis for a higher 20 percent rating under DC 5202.

The preponderance of the evidence is against an initial disability rating in excess of 10 percent; there is no doubt to be resolved; and an initial disability evaluation in excess of 10 percent for residuals of a left clavicular fracture is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration 

The schedular criteria are adequate.  Increased evaluations for residuals of a left clavicular fracture are possible upon a showing of additional manifestations that are not demonstrated by the evidence of record.  There is no evidence of hospitalization or marked interference with employment based on the Veteran's residuals of a left clavicular fracture and extraschedular consideration is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

An initial disability evaluation in excess of 10 percent for residuals of a left clavicular fracture is denied. 


REMAND

Additional development is required before the remaining issue on appeal can be adjudicated.  

The claim of entitlement to service connection for an acquired psychiatric disorder (then characterized as PTSD) was previously denied because of the lack of substantiation for the Veteran's claimed stressor.  The Veteran's stressor includes while serving in the United States Army, 143rd Battalion, in approximately March 1979 through April 1979, in Frankfurt, Germany, the Veteran saw a private named Dan or Doug checking his gun and it accidentally discharged and blew off half of Sergeant Jackson's face.  The Veteran reported that he called the Military Police (MP) for help; however, he was not sure if Sergeant Jackson lived or died.  See September 2006 stressor statement from the Veteran.  

In a January 2007 deferred rating decision, the RO indicated that a "Google" search was performed in an attempt to verify the claimed aforementioned stressor; however, such search was negative.

In a May 2008 memorandum, the RO made a finding that the information provided by the Veteran to corroborate his stressor was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC), Marine Corps, or the National Archives and Records Administration (NARA) for stressor verification.  

The Veteran has provided a specific date range within the required 60 days for his alleged stressor incident.  Moreover, he provided a specific location, the last name of the soldier who was injured or killed, as well as a detailed account of the incident.  Accordingly, the RO must make a meaningful effort to verify the Veteran's stressor, to include, but not limited to, sending such request to the JSRRC, NARA, and the Center for Unit Records Research (CURR).

In addition, the Veteran was afforded a VA psychiatric examination in July 2008 during which PTSD was diagnosed; the examiner explained that while the Veteran did meet the DSM-IV stressor criterion to support a diagnosis of PTSD, such diagnosis was based upon the unconfirmed stressor (described in detail above) as reported by the Veteran.  Further, although the examiner stated in her report that she had reviewed the claims file, she failed to address the Veteran's diagnoses of depression and anxiety.  See December 2010 through February 2010 VA outpatient treatment records.  

After all reasonable attempts have been made to verify the Veteran's claimed stressor, he must be afforded another VA psychiatric examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, given the diagnoses of depression and anxiety, such examination is necessary to reconcile the various diagnoses of record, as well as to address whether such conditions are related to service.  Clemons, 23 Vet. App. at 5.

Accordingly, the case is REMANDED for the following actions:

1.  Direct the JSRRC, NARA, CURR to provide any information that might corroborate the Veteran's alleged stressor that reportedly occurred in approximately March 1979 through April 1979, in Frankfurt, Germany, when he was assigned to the 143rd Battalion and saw a private named Dan or Doug checking his gun that accidentally discharged and blew off half of Sergeant Jackson's face; the Veteran reported that he called the MP for help, however, he was not sure if Sergeant Jackson lived or died.  

2.  After completion of the foregoing, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to the claimed stressor.  

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All tests deemed necessary, including psychological testing, must be performed and all findings must be reported in detail.  

VA must specify for the examiner any verified stressor and the examiner must be instructed that only a verified stressor may be considered for the purpose of determining whether the Veteran's PTSD is related to service. 

Based on the examination and review of the record, the examiner is to answer the following questions: 
 
(a)  If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service?

(b)  If PTSD is diagnosed, is it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers PTSD based on a verified stressor?  The examiner is instructed to consider only the stressors, if any, identified as having been verified by the record.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


